      Case 1:19-cv-02472-JPC-DCF Document 160 Filed 04/15/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


GATEGUARD, INC.,

               Plaintiff,                             Civil Action No. 1:19-cv-02472- JPC-DCF

       v.

MVI SYSTEMS LLC;
SAMUEL TAUB;
MVI INDUSTRIES, LLC,

               Defendants.


                        NOTICE OF SUPPLEMENTAL AUTHORITY


       Plaintiff GateGuard, Inc. submits the Supreme Court’s recent order in Henry Schein, Inc.

v. Archer & White Sales, Inc., 141 S. Ct. 656 (2021) (per curiam).

       In this order, the Supreme Court revoked its decision to review Archer & White Sales,

Inc. v. Henry Schein, Inc., 935 F.3d 274 (5th Cir. 2019) (“Schein II”). Doing so leaves the Fifth

Circuit’s Schein II ruling in place.

       Schein II is cited in GateGuard’s Brief in Opposition to Defendants’ Motions to dismiss

or compel arbitration. See ECF No. 149 at 45-49.

                                                     RESPECTFULLY SUBMITTED,
New York, NY
April 15, 2021
                                                     /s/ Ariel Reinitz
                                                     Ariel Reinitz
                                                     FISHERBROYLES, LLP
                                                     445 Park Avenue, Ninth Floor
                                                     New York, NY 10022
                                                     (646)494-6909
                                                     Ariel.Reinitz@FisherBroyles.com
                                                     Attorneys for Plaintiff
                                                     GateGuard
